DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Responsive to the communication dated 06/24/2019.
Claims 1 – 15 are presented for examination.

Priority
ADS dated 05/07/2019 claims domestic benefit to 14/96442 dated 9/28/2012.

Information Disclosure Statement
IDS dated 5/7/2019 and 6/24/2019 have been reviewed. See attached.

Drawings
Drawings dated 5/7/2019 have been reviewed. They are accepted.

Specification
Abstract dated 5/7/2019 has 98 words, 7 lines and no legal phraseology. It is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10339261 dated 7/2/2019 Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant Application
Patent 10339261
A method of performing lithography and detecting at risk structures due to a lithographic mask overlay, comprising:
A method of performing lithography and detecting at risk structures due to a lithographic mask overlay, comprising:
Performing a lithography process;
Performing a lithography process;
Performing the lithographic mask overlay; and
Performing the lithographic mask overlay; and
The method of detecting being implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:
The method of detecting being implemented in a computer infrastructure having computer executable code tangibly embodied on a computer readable storage medium having programming instructions operable to:

Obtain a simulation of a metal layer and a via;
Determine a probability that an arbitrary point (x,y) on the metal layer is covered by the via; and
NOTE: this limitation is broader and therefore obvious over the ‘261 patent because it would be obvious to not perform an element when it is not desired. 
Determine a probability that an arbitrary point (x,y) on the metal layer is covered by the via by calculating a statistical coverage area metric followed by mathematical approximations of a summing function; and
Detect the at risk structures of a semiconductor device during the lithography process in which a misalignment of a lithography mask overlay occurs when the metal layer is covered by the via by detecting a lithography error occurring from 


Wherein the arbitrary point (x,y) is defined by an x coordinate and a y coordinate in a Cartesian coordinate system, and
Wherein determining the probability that the arbitrary point (x,y) on the metal layer is coverd by the via comprises:
Wherein determining the probability that the arbitrary point (x,y) on the metal layer is coverd by the via comprises:
Determining that the metal layer is inside the via by calculating:
Determining that the metal layer is inside the via by calculating:
MATH EQUATION
MATH EQUATION
Wherein:
Wherein:
Pin is representative of a probability that the via covers the metal layer, at the arbitrary point,
Pin is representative of a probability that the via covers the metal layer, at the arbitrary point,
Ox and Oy follows Gaussian distribution to calculate for the Pin, and
Ox and Oy follows Gaussian distribution to calculate for the Pin, and 
P is a probability, and Ox and Oy is an overlay in a x direction and a y direction, respectively.
P is a probability, and Ox and Oy is an overlay in a x direction and a y direction, respectively.





Allowable Subject Matter


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Regarding claim 1:

While Robles (US 2005/0251771) in view of Bourov (Lithographic Process Window Analysis by Statistical Means, Proceedings of SPIE Vol. 4689, 2002) teach the limitations of claim, 1, 9, and 13 as outlined in the Office action dated 3/20/2018 none of these references taken either alone or in combination with the prior art of record disclose “             
                 
                
                    
                        1
                    
                    
                        4
                    
                
                P
                (
                |
                
                    
                        O
                    
                    
                        x
                    
                
                
                    
                        ≥
                        x
                    
                
                P
                (
                |
                
                    
                        O
                    
                    
                        y
                    
                
                |
                ≥
                y
                )
            
        ” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record. 

NOTE: it is the coefficient term of 1/4, that is in particular, non-obvious over the prior art in combination with all other remaining elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dependent claims 2 – 15 are found to contain potentially allowable subject matter due to their ultimate dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127